DETAILED ACTION
Information Disclosure Statement
The information disclosure statement has been received and considered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 line 7 the limitation of “… . the supporting element 3 comprises at least a first component 7 and a second
 component 8 connected to the brake strip 2 by means of the first connecting…”;  is not understood. If this is suppose to be the ‘first connecting elements” 4 how do elements 4 connect both the first component 7 and the second component 8 to the brake strip 2?  Also the limitation of “.. a plurality of second connecting elements 9 of the first component 7 and of the second component 8 ..”is not understood since this is not what the drawings or the specification show.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5,7,8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wagner U.S. 20100133054 in view of Yamamoto et al. 5,520,269.
Regarding claim 1, subject to the 112 rejection above, (and as best understood) Wagner shows a brake disc comprising a brake strip 2 and a supporting element 4,6 for supporting the brake strip 2; a plurality of first connecting elements 3 for connecting the brake strip 2 with the supporting element 4,6; the supporting element 4,6 comprises a first component 6 and a second component 4 connected to the brake strip by the first connecting elements 3; a plurality of second connecting elements 5 connecting the first component 6 and the second component 4.
Lacking in Wagner is a specific showing that the first and second connecting elements 3,5 are elastically deformable such that they allow relative movement between the brake strip 2, and between the first component 6 and second component 4.
However it is notoriously well known in the art to allow for some small amount of radial and axial play  to account for the effects of heating/thermal expansion.  Note the floating discs in the prior art made of record.
Yamamoto is relied upon however to show one such well known arrangement to account for the effects of thermal expansion. In figure 3 note the clearance/gap at 4 and the design of the connector at 8.
One having ordinary skill in the art before the effective filing date of the invention would have found it obvious to have used first and second connecting elements at 3,5 in Wagner that can allow for relative movement between the brake strip 2, and between the first component 6 and second component 4 to account for the effects of thermal expansion of the components.  The connection elements 8 in Yamamoto are only intended to be exemplary and it should be noted that other connector elements could work.  See the various connectors in the prior art cited for floating discs.
Regarding claims 2-5,7,8 as readily apparent from the figures of Wagner and Yamamoto these limitations are met.
Allowable Subject Matter
Claims 6,9-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P SCHWARTZ whose telephone number is (571)272-7123. The examiner can normally be reached 10:00 A.M.-7:00P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rob Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER P SCHWARTZ/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



9/21/22